Title: To John Adams from Thomas Vinton, 20 December 1781
From: Vinton, Thomas
To: Adams, John



Mill Prison Plymouth December 20th 1781
Dear Sir

I am Sorry to Acquant you that I am Now Confined in this Prison I was taken the 10th of June Last by the Queen Charlotte Priveteer Belonging to London and was Striped of all my Cloaths And Left Nothing only what I had on. Excuse my Freedom in Writeing to you for alitle Cash to Supply my Pesent Wants as I Reayly Stand in Great Need for it and if it should be my Lot to Come to france I make no Dout but I Shall be able to make you amends for it and if I Should not I am well Assured that my Fathe will Make you ample Satisfaction for it When I Left home your Family was all well Like wise your Father in Law and his Family.

I have had Lately the Small Post and a heavy fit of Sickness after it but thank god I have got the Great Deal the Better of and hope to be Restored to my former Strength again.
I am Mr Thomas Vinton’s Son Liveing about a Mile and a half of you house my Sitwation wont pemit me to Write at Large So I Must Conclude With Whiching this few Lines may find You in a Perfect State of health So I Remain Your Humble Servant

Thomas Vinton


This leater that you find in hear is to my father and I Shall Bee very much oBlige to you if you would Send it the first Chance that you have. thomas Vinton

